Order filed, January 7, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-01100-CR
                               NO. 14-12-01101-CR
                               NO. 14-12-01102-CR
                                 ____________

                     GUADALUPE MENDOZA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 263rd District Court
                            Harris County, Texas
               Trial Court Cause No. 1025189, 1025190, 1025191


                                     ORDER

      The reporter’s record in this case was due December 31, 2012. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.
      We order Jacqueline Rowe Fischer, the official court reporter, to file the
record in this appeal within 30 days of the date of this order.

                                   PER CURIAM